[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                 MEMORANDUM RE: DEFENDANT AETNA CASUALTY   SURETY CO.'S MOTION TO STRIKE #133
The defendant, Aetna Casualty  Surety Co., moves to strike the sixth count of the plaintiff's amended complaint, alleging a violation of the Connecticut Unfair Trade Practices Act ("CUTPA") on the ground that the plaintiff failed to allege that the defandant's conduct constituted a general business practice as required under the Connecticut Unfair Insurance Practices Act ("CUIPA"). "[A] CUTPA claim based on an alleged unfair claim settlement practice prohibited by § 38-816(6) required proof, as under CUIPA, that the unfair settlement practice had been committed or performed by the defendant with such frequency as to indicate a general business practice." (Internal quotation marks omitted.) Lees v. Middlesex Ins. Co., 229 Conn. 842, 850,643 A.2d 1282 (1994). The plaintiff alleges its CUTPA claim under count six based on the defendant's single act of denying the plaintiffs claim. (Amended Complaint, Count Six, ¶¶ 32-34.) Therefore, the said defendant's motion to strike count six is granted.
John W. Moran Judge of the Superior Court